99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen F. NARDI, Plaintiff-Appellant,v.W. Raymond SHOWALTER, JR.;  Doris Showalter;  David Bowman,t/a Pro Park, Richmond, VA, t/a Pro Park, Harrisonburg, VA,d/b/a LLC Limited Liability Company;  Robert Graves;  ScottGraves;  Thomas Eubank;  Rick Brown, Defendants-Appellees.
No. 96-2155.
United States Court of Appeals, Fourth Circuit.
Oct. 23, 1996.Submitted Oct. 17, 1996.Decided Oct. 23, 1996.

Stephen F. Nardi, Appellant Pro Se.
Gregory Thomas St.  Ours, WHARTON, ALDHIZER & WEAVER, Harrisonburg, Virginia;  Holmes Conrad Harrison, III, HARRISON, THUMMA & STARK, Harrisonburg, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his copyright infringement action pursuant to Fed.R.Civ.P. 12(b)(6).  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Nardi v. Showalter, No. CA-96-12-H (W.D.Va. July 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED